UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)April 7, 2010 NEW ENERGY SYSTEMS GROUP (Exact name of registrant as specified in the Charter) Nevada 000-49715 91-2132336 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 116 West 23rd St., 5th FL New York, NY (Address of Principal Executive Offices) 917-573-0302 (Issuer Telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On
